Title: A Bill to Redeem the Public Debt, [3 December 1792]
From: Jefferson, Thomas
To: 



[3 Dec. 1792]

It being highly expedient that no time should be lost in redeeming those portions of the principal of the Public debt which may be annually redeemed, and more desireable, until other funds shall be provided, to apply to this object the Surplus of duties described in the act making provision for the reduction of the Public debt, than to the purchase of any other part of the said Debt:
Be it enacted by the Senate and House of Repr. of the U.S. of A. in Congr. assembled that the said Surplus now in the treasury, or hereafter coming into the treasury shall be applied under the direction of the persons therein named to the redemption of those proportions of the public debt bearing a present interest of six per centum per annum which may be lawfully redeemed, for the year preceding the said payments: and the residue, if any, to the redemption of the proportion of the same debt which may be redeemed the then succeeding year.
